Per Curiam.
Appellant challenges the injunction against domestic violence entered January 26, 2017, after the final hearing held that same date. Appellant argues that the injunction was not supported by competent substantial evidence. However, after our order allowing Appellant to supplement the record with a transcript of the hearing or stipulated statement of the evidence, he did not do so. See Fla. R. App. P. 9.200(b)(4), (f)(2). Accordingly, we must affirm. Applegate v. Barnett Bank of Tallahassee , 377 So.2d 1150 (Fla. 1979) ; Murphy v. Blubaugh , 43 Fla. L. Weekly D1712, 252 So.3d 809 (Fla. 2d DCA 2018) ; Jackson v. Echols , 937 So.2d 1247 (Fla. 3d DCA 2006) ; Ricketts v. Ricketts , 790 So.2d 1265 (Fla. 5th DCA 2001) ; Ain v. Ain , 778 So.2d 1029 (Fla. 4th DCA 2001).
AFFIRMED .
Wetherell, Bilbrey, and M.K. Thomas, JJ., concur.